Case 2:18-cr-20495-DML-MKM ECF No. 117, PageID.785 Filed 02/11/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                      Case Number 18-20495
v.                                                             Honorable David M. Lawson

IBRAHEEM IZZY MUSAIBLI,

               Defendant.
                                               /

               ORDER GRANTING GOVERNMENT’S MOTION TO SEAL

       This matter is before the Court on the government’s motion for leave to to file under seal

Exhibits 1 through 4 of its response to the defendant’s motion to suppress certain statements made

during electronic communications with law enforcement agents. The government asks to file the

documents under seal due to the defendant’s previously expressed concern that public disclosure

of the information in the exhibits could impair his ability to obtain a fair trial by an impartial jury

in this district. The Court has considered the motion and finds that it should be granted.

       Accordingly, it is ORDERED that the government’s motion to seal (ECF No. 112) is

GRANTED, and the government is permitted to file UNDER SEAL Exhibits 1 through 4 of its

response to the defendant’s motion to suppress certain statements made during electronic

communications with the FBI.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge

Dated: February 11, 2021
